McCulloch, C'. J., (concurring). I concur in the judgment of affirmance solely on the ground that a ma-> jority of the judges think the evidence was sufficient to warrant the finding that Inman participated in the conspiracy to permit the sale of the land for taxes in order to divest title out of the heirs of Squire Holman, and I am willing to yield my views on that disputed question of fact. But I am unwilling to declare the law to be that the purchase of the land from Inman by the widow and her son constituted a redemption from the tax sale so as to destroy the effect of the tax deed as color of title, and that in the absence of participation by Inman in the alleged wrongful conduct of the widow he should be denied the benefit of his occupancy under the deed as an investiture of title by operation of the statute of limitations. My conclusion is that the question is controlled by the ease of Brandon v. Parker, 124 Ark. 379, and that the distinction made by the majority between this case and that one is unsound. That was a case where the effect of a tax deed as color of title was involved, and the title under the deed had been extinguished by adverse occupancy for the period of limitation, but the holder of the deed subsequently secured possession and claimed under the deed as color of title. We held that, notwithstanding the extinguishment of the title under the tax deed, it still subsisted as color of title. In the opinion in that case we said: ‘ ‘ The owner * * * lost his title, but his deed, not having been cancelled by any order or judgment of the court, remained as color of title and entitled him to the benefit of the provisions of section 5057 of Kirby’s Digest, upon complying with its terms. * * * He had lost his title by the previous adverse occupancy, yet his deed was color of tille and he entered into it and remained in possession of the land for more than two years, and he thereby became entitled to claim the benefits of section 5061 of Kirby’s Digest.” In the present case the tax deed had never been canceled. Its force as a conveyance of the title had been destroyed by the acts of the widow and her son, which a court of equity will treat as a redemption, but the deed itself did not cease to be “that which, in appearance, is title, but which, in reality, is no title. ” Beasley v. Equitable Securities Co., 72 Ark. 601. Inman occupied the land under this deed more than two years, and, if he was free from participation in the wrong-doing of others with respect to the tax sale, his title by limitation would be complete under the law de-< dared in Brandon v. Parker, supra. Mr. Justice Smith concurs.